


[growlife_logo2.jpg]







October 10, 2014




Mr. Joseph Barnes

P.O. Box 5902

Vail, CO 81658




Re: Promotion Letter




Dear Mr. Barnes:




On behalf of GrowLife, Inc. (“Company”), it is my pleasure to extend to you this
letter of promotion for the position of Senior Vice-President of Business
Development, effective as of October 1, 2014, reporting to Marco Hegyi,
President of the Company.  Your duties will include the attainment of sales
revenue and gross margin for the company’s retail, eCommerce and direct
distribution channels, and the management of the related personnel and
resources.  This Promotion Letter supersedes and cancels the Manager Services
Agreement with you dated August 1, 2013.




1.           Compensation.




a.            Base Wage.  In this exempt position, you will earn a base salary
of $90,000 on an annualized basis, subject to applicable tax withholding.  Your
salary will be payable pursuant to the Company’s regular payroll policy.




b.            Incentive Compensation.  Starting on the fourth quarter (“Q4”) you
are eligible to earn a quarterly bonus based on gross margin dollars.




c.            Promotion Bonus.  As additional compensation for the work that you
have done through challenging times with the company, GrowLife will pay you a
one-time promotion bonus of $6,500 on the October 31, 2014 payroll.




2.           Employee Benefits.




a.            Paid Time Off.  You will be eligible to accrue up to 15 days of
paid Personal Time Off “PTO” per calendar year, pro-rated for the remainder of
this calendar year.  PTO may be used for vacation, sick or other personal needs.
 You will retain the accrued PTO for 2014.  The PTO days will not roll forward
between years.




b.            Group Plans.  The Company will provide you with the opportunity to
participate in the benefits plans made available to other similarly situated
employees, including medical, and life insurance, as available, subject to any
eligibility requirements imposed by such plans.




3.           Equity Award.




a.            Stock Option.  Subject to approval by the Company’s Board of
Directors, the Company will grant you an option to purchase 8,000,000 shares of
the Company’s Common Stock (“Shares”) under the Company’s 2011 Stock Incentive
Plan (“SIP”), with an exercise price per share set at the date of grant.  You
will retain your current 300,000 Stock Awards from the prior agreement.  If you
elect to accept this promotion, your existing employment agreement will be null
and void, and no further stock or options from the prior agreement will be
provided.  Instead, 2,000,000 of the new options will be fully vested
immediately and the remaining 6,000,000 shares will vest on a monthly basis over
a period of three years beginning on the date of grant (the “Vesting
Commencement Date”).  One thirty-sixth (1/36th) of the Shares will vest one
month after the Vesting Commencement Date, and thereafter 1/36th of the Shares
shall vest each month on the same day of each month corresponding to the Vesting
Commencement Date until all shares have vested, provided that you do not cease
to be an employee of the Company prior to such date.  The stock option grant
shall be subject to the terms and conditions of the Company’s SIP, including
vesting requirements.  No right to any stock is earned or accrued until such
time that the Shares vest, nor does the grant confer any right to continue
vesting or employment.




1

--------------------------------------------------------------------------------




[growlife_logo2.jpg]







In addition, notwithstanding the foregoing, in the event that your continuous
status as employee to the Company is terminated by the Company without Cause (as
defined below) or you terminate your employment with the Company for Good Reason
(as defined below), in either case upon or within twelve (12) months after a
Change in Control (as defined in the Company’s Stock Plan) then, subject to your
execution of a standard release of claims in favor of the Company (or its
successor), 100% of the total number of Shares shall immediately become vested.




4.           Employment Conditions.




a.            Right to Work.  Condition met.




b.            Verification of Information.  Condition met.




c.            No Conflicting Obligations. You understand and agree that by
accepting this offer of employment, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
that you have not, and will not during the term of your employment with the
Company, enter into any oral or written agreement in conflict with any of the
provisions of this letter or the Company’s policies.  You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise.  The Company does not need
and will not use such information and we will assist you in any way possible to
preserve and protect the confidentiality of proprietary information belonging to
third parties.  Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise associated with any former
employer and suggest that you refrain from having any contact with such persons
until such time as any non-solicitation obligation expires.




d.            General Obligations.  As an employee, you will be expected to
adhere to the Company’s standards of professionalism, loyalty, integrity,
honesty, reliability and respect for all.  Please note that the Company is an
equal opportunity employer.  The Company does not permit, and will not tolerate,
the unlawful discrimination or harassment of any employees, consultants, or
related third parties on the basis of sex, race, color, religion, age, national
origin or ancestry, marital status, veteran status, mental or physical
disability or medical condition, sexual orientation, pregnancy, childbirth or
related medical condition, or any other status protected by applicable law.  Any
questions regarding this EEO statement should be directed to Human Resources.




5.           Severance Benefits.




a.            General Terms.  In no way limiting the Company’s policy of
employment at-will, if your employment is terminated by the Company without
Cause (as defined below), and other than as a result of your death or
disability, the Company may offer certain severance benefits to you.  As a
condition to your receipt of such benefits, you will be required to comply with
your continuing obligations (including the return of any Company property),
resign from all positions you hold with the Company, and execute the Company’s
standard form of release agreement releasing any claims you may have against the
Company.




b.            Cause.  For the purposes of this letter, “Cause” shall mean:
(i) your engaging in illegal conduct that was or is reasonably likely to be
materially injurious to the business or reputation of the Company or its
affiliates; (ii) your violation of a federal or state law or regulation that
results in material harm to the Company’s business; (iii) your material breach
of the terms of any confidentiality agreement or invention assignment agreement
between you and the Company; (iv) your being convicted of, or entering a plea of
nolo contendere to, a felony (other than a traffic violation) or committing any
act of fraud against, or the misappropriation of material property belonging to,
the Company or its affiliates; or (v) your repeated failure to substantially
perform your duties and responsibilities to the Company after notification by
the President or the Board of Directors of such failure and a reasonable
opportunity to cure such failure (30 days).




2

--------------------------------------------------------------------------------




[growlife_logo2.jpg]







c.            Good Reason.  For the purposes of this letter, “Good Reason” shall
mean any of the following, without your express written consent: (i) a
significant reduction of your duties or responsibilities relative to your duties
or responsibilities in effect immediately prior to such reduction or your
removal from such duties or responsibilities, unless you are provided with
comparable duties and responsibilities; provided, however, that a reduction in
duties or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity shall not constitute “Good Reason”; (ii) a material
reduction by the Company of your base salary as in effect immediately prior to
such reduction if there is no corresponding reduction in duties or
responsibilities (unless such reduction constitutes an across-the-board salary
reduction, approved by the Board of Directors of the Company, applicable to all
similarly-situated employees at the Company); (iii) a material reduction by the
Company in the kind or level of employee benefits to which your are entitled
immediately prior to such reduction with the result that your overall benefits
package is significantly reduced (unless such reduction constitutes an
across-the-board reduction, approved by the Board of Directors of the Company,
applicable to all similarly-situated employees at the Company); and (iv) the
failure of the Company to obtain the assumption of the material obligations of
your employment offer letter with the Company or of the restricted stock
purchase agreement by any successors.




6.           As a Company employee, you will be expected to abide by the
Company’s rules and standards. Specifically, you will be required to sign an
acknowledgment that you have read and that you understand the Company’s rules of
conduct which are included in the Company Handbook, which the Company will soon
complete and distribute.




7.           As a Company employee, the Company will, at the Company’s expense,
provide you with all the requisite facilities, equipment, software, and supplies
necessary for you to complete the duties of your role in accordance with the
Company’s policies.




8.           As a condition of your employment, you are also required to sign
and comply with an At-Will Employment, Confidential Information, Invention
Assignment and Arbitration Agreement which requires, among other provisions, the
assignment of patent rights to any invention made during your employment at the
Company, and non-disclosure of Company proprietary information. In the event of
any dispute or claim relating to or arising out of our employment relationship,
you and the Company agree that (i) any and all disputes between you and the
Company shall be fully and finally resolved by binding arbitration, (ii) you are
waiving any and all rights to a jury trial but all court remedies will be
available in arbitration, (iii) all disputes shall be resolved by a neutral
arbitrator who shall issue a written opinion, (iv) the arbitration shall provide
for adequate discovery, and (v) the Company shall pay all but the first $125 of
the arbitration fees. Please note that we must receive your signed Agreement
before your first day of employment.




3

--------------------------------------------------------------------------------




[growlife_logo2.jpg]







To indicate your acceptance of the Company’s offer, sign and date this letter
and return it, along with a signed and dated original copy of the
Confidentiality Agreement, on or before October 15, 2014. This letter, together
with the Confidentiality Agreement, set forth the terms of your employment with
the Company and supersedes any prior representations or agreements, whether
written or oral.  This letter will be governed by the laws of Washington,
without regard to its conflict of laws provisions.  This letter may not be
modified except by a written agreement, signed by the President of the Company.




Very truly yours,




GROWLIFE, INC.




By: /s/ Marco Hegyi

(Signature)




Name: Marco Hegyi




Title:  President




Agreed to and accepted:




Signature:         /s/ Joseph Barnes




Printed Name: Joseph Barnes




Date: October 10, 2014




4

--------------------------------------------------------------------------------